Citation Nr: 1818809	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  15-00 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a liver cyst.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left lower chest nodule.

4.  Entitlement to service connection for a stomach disability.

5.  Entitlement to service connection for allergies.

6.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 10, 2016.

7.  Entitlement to increases in the (0 percent prior to August 5, 2016 and 90 percent from that date) staged ratings for bilateral hearing loss. 

8.  Entitlement to a rating in excess of 10 percent for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to July 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 50 percent, tinnitus, rated 10 percent, bilateral hearing loss, rated 0 percent, each effective July 2012, and denied service connection for a liver cyst, a low back disability, a left lower chest nodule, a stomach disability and allergies.  A September 2016 rating decision increased the ratings for PTSD (to 100 percent, effective August 10, 2016) and for bilateral hearing loss (to 90 percent , effective August 5, 2016).  At his request, the Veteran was scheduled for a videoconference hearing before the Board in February 2018, but canceled, and his hearing request is deemed withdrawn.  The case is now in the jurisdiction of the Reno, Nevada RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A liver cyst was first manifested many years after service, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service.
2.  A low back disability, to include arthritis, was first manifested many years after service, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service.

3.  A left lower chest nodule was first manifested many years after service, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service.

4.  The Veteran is not shown to have a stomach disability.  

5.  Allergies were first manifested many years after service, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service.

6.  Prior to August 10, 2016, the Veteran's PTSD is not shown to be manifested by symptoms greater than resulting in occupational and social impairment with reduced reliability and productivity; symptoms productive of deficiencies in most areas were not shown.

7.  Prior to August 5, 2016, the Veteran is shown to have had Level I hearing in each ear; from that date, he is shown to have had Level XI hearing in the right ear and Level X hearing in the left. 

8.  The 10 percent rating assigned for the Veteran's tinnitus is the maximum schedular rating for such disability.


CONCLUSIONS OF LAW

1.  Service connection for a liver cyst is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  Service connection for a low back disability is not warranted.  38 U.S.C. §§ 1101, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
3.  Service connection for a left lower chest nodule is not warranted.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  Service connection for a stomach disability is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  Service connection for allergies is not warranted.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6.  A rating in excess of 50 percent for PTSD prior to August 10, 2016 is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130 Diagnostic Code (Code) 9411 (2017).

7.  A compensable rating for bilateral hearing loss prior to August 5, 2016 and a rating in excess of 90 percent from that date are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Code 6100 (2017).

8.  A rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.87, Code 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in February 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As the matters of the ratings for PTSD, bilateral hearing loss and tinnitus are on appeal from the initial rating assigned with the award of service connection, statutory notice had served its purpose, and is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to increased initial ratings.  

The Veteran's service treatment records (STRs), and VA and private medical records have been secured.  He was afforded VA examinations to assess the severity of his service-connected disabilities.  He was not afforded a VA examination to confirm the existence and ascertain the etiology of a liver cyst, low back or stomach disabilities, left lower chest nodule or allergies.  As there is no evidence that such disabilities may be related to service, the low threshold standard for determining when an examination is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)); examinations in these matters are not necessary.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran served in Vietnam during the Vietnam Era.  HIs STRs are silent for complaints or findings concerning a liver cyst, low back disability, left lower chest nodule, a stomach disorder or allergies.  On July 1970 service separation examination, the abdomen and viscera, spine and ear, nose and throat were normal.  

On November 1974 examination for the Reserves, the Veteran's abdomen and viscera, spine and ear, nose and throat were normal.  

Private medical records show that in January 2012, the Veteran was seen for a cough.  A systems review was negative for chest pain, abdominal pain or bloating, acid reflux symptoms, constipation, diarrhea, heartburn, nausea, vomiting and back pain.  It was positive for seasonal allergies, but negative for perennial allergies.  A January 2012 chest CT showed a left lower chest nodule that was most likely benign, and a probable hepatic cyst.  

In June 2013, M.A. Badua, M.D. stated that the Veteran had panic attacks and a lower back problem.  She stated that she had treated the Veteran from 1977 to 2006.

In August 2013, E.K. Tsai, D.O. stated that he had treated the Veteran since 2012 and his medical problems included anxiety, a lung nodule and a fatty liver with a liver cyst.

Audiometry on August 2013 VA examination found that right ear puretone thresholds in decibels were 30, 30, 30, 30, and 35 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 30, 35, 40, and 40 decibels, respectively.  The average puretone threshold was 31 in the right ear and 36 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.  It was noted that the Veteran had a bilateral sensorineural hearing loss (SNHL).  He reported that he had bilateral, periodic ringing in the ears.  Regarding the impact of his hearing loss, he stated that his wife thinks he is yelling at her, but he is not.  He also said that tinnitus is annoying.

On August 2013 VA psychiatric examination, the Veteran stated he felt depressed.  Mental status evaluation found that his symptoms included depressed mood, anxiety, panic attacks weekly or less often, a mild memory loss, difficulty adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  The diagnosis was PTSD.  The examiner indicted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

VA outpatient treatment records show that in December 2013, the Veteran stated that he was irritable and that he was still having flashbacks and nightmares.  Mental status evaluation found that his grooming was appropriate, and he maintained adequate eye contact.  He was oriented to person, place, time and situation.  His mood was "depressed," and affect was congruent.  He has no suicidal or homicidal thoughts.  Insight and judgement were fair.  In March 2014, he reported that he continued to have suicide thoughts.  He admitted to occasional auditory hallucinations in which he hears his wife and daughter calling him.  On mental status evaluation, he had fair hygiene and grooming.  He was cooperative and oriented times four.  His mood was sad and depressed and his affect was congruent to mood.  His thought process was linear.  He admitted to suicidal thoughts, but had no plans.  He denied homicidal ideation.  He admitted to auditory hallucinations, but denied visual hallucination.  The assessments were PTSD, major depression and psychotic disorder, not otherwise specified.  In June 2014, the Veteran stated that he still has nightmares and flashbacks, but they have decreased.  On mental status evaluation, his grooming was appropriate.  He maintained adequate eye contact.  Speech was normal in volume and rate.  He was oriented to person, place, time and situation.  His mood was "ok," and his affect was congruent.  He had no suicidal or homicidal thoughts. Insight and judgement were fair.  It was noted in August 2014 that he had no known allergies.  In September 2014, mental status evaluation found that he had good hygiene and grooming.  He was alert and oriented times four.  Mood was full range, and affect was congruent with mood.  Thought process was linear and there was no looseness of association.  He denied suicidal or homicidal ideation, delusions, and audio or visual hallucinations.  It was assessed that the Veteran reported symptoms that can be suggestive of PTSD.  He reported ongoing problems intermittently with flashbacks, and stated that he had a prior suicide attempt when he and his wife had an argument.  The examiner noted that he continued to be predominantly troubled by anxieties and uses Lorazepam for symptom resolution.  

Additional VA outpatient treatment records show that in November 2014, it was noted that the Veteran had normal [hearing] to moderate SNHL bilaterally.  In December 2014, he stated that he was less irritable than he had been.  Mental status evaluation found that he was appropriately dressed and groomed.  He was alert and oriented times four.  His mood was full range and his affect was congruent to mood.  Thought process was linear and there was no looseness of association.  His thought content was forward thinking.  He denied suicide or homicide ideation and he denied delusions.  He denied audio or visual hallucinations.  The assessments were PTSD and chronic depression, not otherwise specified.  In February 2015, the Veteran stated that he continued to have a close and mutually supportive relationship with his wife, and was in close and regular contact with his three children.  Mental status evaluation found him alert and oriented to person, place, day, and date.  His hygiene was appropriate.  Mood was full range and congruent with affect.  He denied suicidal or homicidal ideation.  His memory appeared grossly intact. Judgment and insight were fair.  Thought processing appeared intact, and there was no evidence of confusion, delusions, hallucinations, flight of ideas, loose associations, or impaired reality testing.  

VA outpatient treatment records show that in May 2015, the Veteran stated that he was stable and that his psychiatric medications were working well.  Mental status evaluation found that grooming was appropriate.  He was oriented to person, place, time and situation.  His mood was "ok," and affect was congruent.  He had no suicidal or homicidal thoughts.  Insight and judgement were good.  The assessment: was PTSD.  In July 2015, he reported a two week history of low back pain.  Magnetic resonance imaging of the lumbar spine in August 2015 found degenerative joint disease changes.  In December 2015, mental status evaluation found that his hygiene was appropriate.  His mood was euthymic and congruent with affect.  The Veteran denied suicidal or homicidal ideation.  His memory appeared grossly intact.  Judgment and insight were fair.  Thought processing appeared intact.  There was no evidence of delusions, hallucinations, flight-of-ideas, loose associations, or impaired reality testing.  The assessment was depression, not otherwise specified.  Similar findings were present in March and May 2016.  

Audiometry on August 5, 2016 VA examination found that right ear puretone thresholds in decibels were 75, 85, 95 and 105 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 95, 100, 105 and 105 decibels, respectively.  The average puretone threshold was 90 in the right ear and 101 in the left ear.  Speech audiometry revealed speech recognition ability of 32 percent in the right ear and 40 percent in the left.  It was noted that the Veteran had a bilateral SNHL.  He indicated that he had difficulty hearing his wife's voice and that tinnitus impacted on his concentration and sleep.  
On August 10, 2016 VA psychiatric examination, it was noted that the Veteran's symptoms included depressed mood; anxiety; suspiciousness; near continuous panic and depression affecting his ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss; difficulty understanding complex commands; disturbances of mood and motivation; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals that interfered with routine activities; impaired impulse control; persistent delusions or hallucinations; and disorientation to time or place.  It was also noted that he had anger outbursts.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement and/or mood.  She also stated that the Veteran's symptoms had progressed and that there had been an increase in functional impairment that indicated a progression of PTSD.  The Veteran stated that he isolated himself, had relationship difficulties and that he could not deal with family interactions.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases, to include arthritis may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases (listed in 38 C.F.R. § 3.309(e)) may be service connected on a presumptive basis as due to exposure to herbicides, if manifested in a Veteran who served in Vietnam during the Vietnam Era.  38 U.S.C. § 1116. 

The Veteran's STRs are silent for complaints or findings concerning a liver cyst, the low back, a left lower chest nodule, the stomach or allergies.  Both the July 1970 service separation examination and the November 1974 Reserve examination show no pertinent abnormality.  Notably, he was found to have a chest nodule and hepatic cyst in January 2012.  At that time, it was also noted that he had seasonal allergies.  

The Veteran asserts that his left lower chest nodule, liver cyst, and allergies are due to his exposure to Agent Orange.  He served in Vietnam during the Vietnam Era and is, therefore, presumed to have been exposed to Agent Orange.  However, a chest nodule, liver cyst, and allergies are not among the diseases subject to presumptive service connection based on exposure to Agent Orange (listed in 38 C.F.R. § 3.309(e); therefore, the presumptive provisions of 38 U.S.C. § 1116 do now have applicability in those matters.  While the Veteran may still establish service connection for these claimed disabilities on the basis that they are due to exposure to Agent Orange, without the benefit of the applicability of the presumptive provisions under 38 U.S.C.A. § 1116, to substantiate a claim on that basis the Veteran must present affirmative evidence of a nexus between the disabilities and exposure to Agent Orange.  He has not submitted any evidence linking any of these claimed disabilities to exposure to Agent Orange (or otherwise to service).  Accordingly, service connection for these disabilities is not warranted.

There is no evidence of record that the Veteran has a chronic stomach disability.  Service connection is limited to those cases where disease or injury in service has resulted in a current (shown during the pendency of the claim; see McClain v. Nicholson; 21 Vet. App. 319 (2007 chronic disability).  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The record does not show that the Veteran has received a diagnosis of a stomach disorder during the pendency of the instant claim.  Accordingly, he has not met the threshold requirement for substantiating claim of service connection for a stomach disability.  As he has not presented a valid claim of service connection for such disability, the appeal in the matter must be denied.

Regarding the low back, Dr. Badua stated that the Veteran has low back problems and that she treated the Veteran from 1977 to 2006.  Even if the Board were to assume she began treating the Veteran for low back symptoms in 1977, there is nothing in the record to link such complaints to service.  Notably, the spine was normal on the July 1970 service separation examination and on the November 1974 examination for the Reserves.  Lumbar spine arthritis was first noted on testing in July 2015.  

Accordingly, service connection for a low back disability, to include arthritis, on the basis that it became manifested in service and persisted, or on a presumptive basis is not warranted.  As the record does not show continuity of low back complaints postservice, service connection for lumbar arthritis on a continuity theory of entitlement is likewise not warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Whether or not under these circumstances any current low back disability may be related to service is a medical question that is beyond the scope of lay observation or common knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not furnished any evidence that shows or suggests that his low back disability is etiologically related to his service.  Accordingly, the preponderance of the evidence is against the claim.  

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Reasonable doubt regarding degree of disability is to be resolved in favor of the claimant.

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	PTSD 

A 100 percent rating is warranted for PTSD when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), U.S. Court of Appeals for Veterans Claims noted that the list of symptoms in the Board's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was noted the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

The remaining question in this matter is whether a rating in excess of 50 percent is warranted for PTSD prior to August 10, 2016.  On August 2013 VA psychiatric examination, it was noted that the Veteran described having passive thoughts of suicide, but indicated that he had no intent due to his family.  March 2014 VA outpatient treatment records do show that he reported auditory hallucinations and suicidal ideation.  Such self-reports represent the exception as  extensive VA records from 2013 to 2016 show that he was always appropriately groomed with no indication of neglect of personal appearance, was fully oriented, and had no further reports suicidal ideation, delusions or audio or visual hallucinations.  The reported symptoms are not shown to have negatively altered his level of functioning at the time, and the single notation of such self-reported symptoms does not present an identifiable period of reduced occupational and social functioning when deficiencies in most areas may be found to have been shown, so as to warrant a staged increased rating. The record contains no evidence during this period of obsessional rituals, near-continuous panic or depression, impaired impulse control or neglect of personal appearance or hygiene or other symptoms of equivalent gravity; deficiencies in most areas were not shown.  

It was not until the August 10, 2016 VA psychiatric examination that the record shows that his symptoms had increased in severity, warranting a 100 percent rating.  

In summary, the record reflects that at no time prior to August 10, 2016 was the Veteran's PTSD shown to have been of such nature and severity to result in occupational and social impairment with deficiencies in most areas (or total impairment).  Accordingly, the preponderance of the evidence is against this claim, and the appeal in the matter must be denied.

	Hearing loss 

Ratings for hearing loss disability are determined by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and 38 C.F.R. § 4.86, Under these criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on impairment of hearing acuity as reflected by the results of controlled speech discrimination tests and average puretone threshold levels as measured by audiometry in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels, ranging from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  The percent rating is derived by applying Table VII to the hearing acuity Levels found by application of Table VI or VIA to audiometry findings.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Where there is an exceptional pattern of hearing loss (e.g., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more) the hearing impairment may be evaluated by applying either Table VI or Table VIA (rating on puretone thresholds alone), whichever provides for a higher rating.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).

Regarding the rating for the  bilateral hearing loss prior to August 5, 2016, and applying 38 C.F.R. § 4.85 Table VI to the findings on the August 2013 VA examination establishes that the Veteran had Level I hearing in each ear.  Under Table VII and Code 6100, such findings warrant a 0 percent rating.  It was not until the August 5, 2016 VA examination that audiometry established that the Veteran's bilateral hearing loss had increased in severity.  The Veteran indicated that his hearing loss impacted him as his spouse thought he was yelling at her; the Board has no reason to question that report.  There is no indication that his bilateral hearing loss impacted his ability to work or function in ordinary conditions of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Accordingly, a compensable rating for the bilateral hearing loss prior to August 5, 2016 is not warranted.

As noted above, a 90 percent rating has been assigned for the Veteran's bilateral hearing loss based on the findings of the August 5, 2016 VA examination (when the Veteran was next (after August 2013) afforded audiometry suitable for rating purposes).  The pattern of the his hearing loss permits using either Table VI or Table VIa.  Application of Table VI is more favorable to him.  [While a question on inter-test consistency is raised by virtue of a the findings of only 32 percent discrimination in the ear with a 90 average puretone threshold and 40 percent discrimination in the ear with a 101 average puretone threshold, the findings have been certified for ratings purposes-and the Board lacks the expertise to dispute them.  Notably, they have resulted in a marked increase in the rating, and the Board finds that further examination -to determine whether or not the Veteran's left ear discrimination may be worse than shown is not warranted.  Notably, the Veteran has not alleged total deafness in each ear.]  Applying 38 C.F.R. § 4.85 Table VI to the findings on that examination establishes that the Veteran had Level XI hearing in the right ear, and Level X hearing in the left.  Such findings warrant a 90 percent rating.  The level of impairment the Veteran describes (difficulty hearing his wife) is certainly encompassed by the 90 percent rating assigned.  Board finds that the preponderance of the evidence is against the claim for a further increase.



	Tinnitus 

A 10 percent rating is warranted for recurrent tinnitus.  Note (2) following Code 6260 provides:  Assign only a single evaluation for recurrent tinnitus, whether the sound is perceived on one ear, both ears, or in the head.  38 C.F.R. § 4.87, Code 6260.

The Veteran is currently in receipt of the maximum rating for tinnitus.  Although he alleges his tinnitus has increased in intensity (and is competent to so observe),  there is no basis under governing regulation upon which to award a schedular rating in excess of 10 percent.  The related functional impairment he describes (difficulty concentrating and impaired sleep) is encompassed by the scheduler criteria.  Accordingly, a rating in excess of 10 percent is not warranted.


ORDER

Service connection for a liver cyst, a low back disability, a left lower chest nodule, a stomach disability and allergies is denied.  

A rating in excess of 50 percent for PTSD prior to August 10, 2016 is denied.

A compensable rating for bilateral hearing loss prior to August 5, 2016 and a rating in excess of 90 percent from that date are denied.

A rating in excess of 10 percent for tinnitus is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


